                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )    Case No. 18–CR-30137-SMY
                                                   )
                                                   )
 CARL A.C. BRANDON,                                )
                                                   )
                         Defendant.                )

                       PRELIMINARY ORDER OF FORFEITURE

       In the Indictment filed in this case on August 22, 2018 (Doc. 1), the United States sought

the forfeiture of property of Defendant Carl A.C. Brandon pursuant to 18 U.S.C. § 924(d) and 21

U.S.C. § 2461(c). The Court, upon consideration of the guilty plea in this matter, finds that the

following property is forfeitable and ORDERS its forfeiture:

       a. A Glock, Model 26GEN4, 9mm pistol, bearing serial number BELK662; and
       b. A Harrington and Richardson, Model 088, 12-gauge shotgun bearing serial
       number AZ455355, and
       c. And any and all ammunition contained therein.

       The United States shall, under the authority of 21 U.S.C. § 853(n)(1), “publish notice of

the order and of its intent to dispose of the property in such matter as the Attorney General may

direct,” and provide notice of the forfeiture and the right of persons other than the defendant who

have any claim or legal interest in any of the property to file a petition with the Court. The Notice

shall be provided in a manner consistent with Supplemental Rule G(4)(a) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       The Notice shall state that the petition will be set for a hearing to adjudicate the validity of

the petitioner’s alleged interest in the property; shall be signed by the petitioner under penalty of
perjury; and shall set forth the nature and extent of the petitioner’s right, title, or interest in the

forfeited property and any additional facts supporting the petitioner’s claim and the relief sought.

       The United States shall, also to the extent practicable, provide direct written notice to any

person known to have alleged an interest in the property that is the subject of the Order for

Forfeiture, as the substitute for the published notice to those persons so notifies. Upon the filing

a petition alleging the third-party interests in the property, the Court may amend this Order to

resolve the claimed third-party interests.

       The United States Marshal or the property custodian for the Bureau of Alcohol, Tobacco,

Firearms and Explosives shall seize and reduce to his possession, if he has not already done so,

the above-described property.

       This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, shall

become final with respect to Defendant James Antwon Johnson at the time of Defendant’s

sentencing, regardless of whether or not the rights of actual or potential third-party petitioners have

been determined by that time. This Order shall be made part of the sentence of Defendant James

Antwon Johnson and shall be included in the Judgment imposed against Defendant. This Order is

a final order with respect to Defendant.

       The United States may abandon forfeiture of the property by filing notice of the

abandonment with the Court.

       IT IS SO ORDERED.

       DATED: April 4, 2019

                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 2 of 2
